Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach an optical microscopy probe in which the probe comprises (1) an optical guide having an objective lens rigidly coupled to an end portion of the optical guide, in concert with (2) an actuator configured to move the optical guide together with objective lens in a transverse direction within the housing (to enable scanning as claimed), in concert with (3) a relay lens rigidly mounted to the housing… for allowing scanning microscopy through an optical window positioned at a side position at a distal end of the housing.  In other words, the actuated optical guide (e.g., optical fiber) having an objective lens rigidly attached to produce a scanning of “a focal point of microscopic imaging outside of the optical window” for a side-viewing probe is not taught in the art.
All of the previously cited prior art (i.e., Petersen, Pitris and Koyasu) teach side-viewing probes.  Pitris teaches scanning of its side-viewing probe, but the scanning is based on lateral movement and/or rotation of the optical fiber (see arrows in Figures 1B and 1D).  Petersen also teaches scanning by rotation (see paragraph 63; “Once the optical effects have been addressed, it is crucial to perform uniform rotational scanning so that high quality, understandable, and reproducible images may be obtained”).
It is known in the art to use an actuator to move an optical fiber to produce a scanning effect.  For example, see US PGPUB 2011/0019255 to Murayama (see Figure 4); see US PGPUB 2019/0200867 to Yokota et al. (see Figures 1-2A); see US PGPUB 2009/0026888 to Melville (see Figures 1-2).  Each of these provides a moving optical fiber to scan in a forward direction.  Seibel et al. (US PGPUB 2008/0221388) illustrates a side viewing optical fiber endoscope that also uses a moving optical fiber in order to scan a region (see Figure 7A, 7B, and 9-10).  Of particular interest is Figure 12B, in which a microlens 95 is fused to the distal end of the movable optical fiber (i.e., “Distal end 96 of the single mode optical fiber (but now fused to a microlens 95) is driven to vibrate so as to achieve a desired scan pattern” – see paragraph 58).  However, this microlens is not taught specifically as an objective lens, nor does it teach that the use of this system will “define a focal point of microscopic imaging outside of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.